ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of --                               )
                                               )
    AICI-Archirodon JV                         )      ASBCA No. 60843
                                               )
    Under Contract No. W912ER-12-C-0033        )

    APPEARANCES FOR THE APPELLANT:                    Scott M. Heimberg, Esq.
                                                      Maureen C. Hughes, Esq.
                                                      Mark J. Groff, Esq.
                                                      Elise A. Farrell, Esq.
                                                       Akin Gump Strauss Hauer & Feld LLP
                                                       Washington, DC

    APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                       Engineer Chief Trial Attorney
                                                      James D. Stephens, Esq.
                                                      Rebecca L. Bockmann, Esq.
                                                       Engineer Trial Attorneys

I                                                      U.S. Army Engineer District, Middle East
                                                       Winchester, VA


l                                ORDER OF DISMISSAL

          The appeal has been settled. Accordingly, it is dismissed from the Board's
    docket with prejudice.

          Dated: February 20, 2020



                                                    TERRENCE S. HARTMAN
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals
            I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
     Services Board of Contract Appeals in ASBCA No. 60843, Appeal of AICI-Archirodon
     JV, rendered in conformance with the Board's Charter.

           Dated:



                                                       PAULLA K. GATES-LEWIS


I                                                      Recorder, Armed Services
                                                       Board of Contract Appeals



II
I
I
I
 .
II
'




                                                2